                 Case 2:20-cv-00350-EJY Document 33 Filed 02/12/21 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada

 3   DEBORAH L. STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 4   Social Security Administration
     S. WYETH MCADAM, CSBN 223876
 5   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 268-5610
 7          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9
                                    UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11
     Ikelene M. Boh,                                 )
12                                                   )            Case No. 2:20-cv-00350-EJY
                           Plaintiff,                )
13                                                   )            STIPULATION FOR EXTENSION OF
            v.                                       )            TIME FOR DEFENDANT TO
14                                                   )            RESPOND TO PLAINTIFF’S
     ANDREW SAUL,                                    )            MOTION FOR REVERSAL AND
15   Commissioner of Social Security,                )            REMAND
                                                     )
16                         Defendant.                )

17          Plaintiff and Defendant, through their respective attorneys, and subject to the approval of the
18
     Court, hereby stipulate that Defendant shall have an extension of time of 45 days, up to and including
19
     Monday, March 28, 2021, in which to file and serve his response to Plaintiff’s Motion for Reversal
20
     and Remand.
21
             Defendant’s counsel is not able to meet the current briefing schedule for this case because of
22

23   multiple deadlines, including eight briefs due in the next three weeks, a hearing, and the challenges of

24   working at home with two young children because of the COVID pandemic. Similar impacts on
25   attorneys throughout the office have reduced the office’s ability to meet the briefing schedule by
26

     Unopposed Motion for EOT
     Case No. 2:20-cv-00350-EJY
                                                         -1-
               Case 2:20-cv-00350-EJY Document 33 Filed 02/12/21 Page 2 of 2




 1   reassigning the case. The undersigned affirms that Plaintiff’s counsel stipulates to this requested
 2   extension.
 3
            WHEREFORE, the parties ask the Court to enlarge the time for Defendant to response to
 4
     Plaintiff’s Motion for Reversal and Remand until March 28, 2021.
 5
                                                   Respectfully submitted,
 6

 7                                                 NICHOLAS A. TRUTANICH
                                                   United States Attorney
 8                                                 District of Nevada

 9   Dated: February 12, 2021                     /s/ S. Wyeth McAdam
                                                   S. WYETH McADAM
10                                                 Special Assistant United States Attorney
11                                                 Social Security Administration
                                                   Attorneys for Defendant
12

13
                                             PROPOSED ORDER
14

15
     Pursuant to stipulation, IT IS SO ORDERED. No further extensions of time will be granted.
16

17

18   _____________________________________
     HONARABLE ELAYNA J. YOUCHAH
19   UNITED STATED MAGISTRATE JUDGE
20   DATED: Feb.  12 2021
             _______,
21

22

23

24

25

26

     Unopposed Motion for EOT
     Case No. 2:20-cv-00350-EJY
                                                        -2-
